Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 1 of 129 PageID #: 2049




                    EXHIBIT A
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 2 of 129 PageID #: 2050




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   MICHAEL GRECCO PRODUCTIONS, INC.,

                                 Plaintiff,
                                                           Case No. 18 Civ. 03260 (PKC) (JO)
                          v.


   ALAMY INC. and ALAMY LTD.,

                                   Defendants.


    ALAMY LTD.’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S FIRST SET OF
        REQUESTS FOR THE PRODUCTION OF DOCUMENTS AND THINGS

          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”), and

   the Local Rules of the United States District Court for the Eastern District of New York (“Local

   Rules”), defendant Alamy Ltd. (“UK Alamy”) hereby objects and responds to plaintiff Michael

   Grecco Productions, Inc. (“Plaintiff”) First Set of Requests for the Production of Documents, dated

   February 7, 2020 (each, a “Request” and, collectively, the “Requests”) as follows:

                                     GENERAL OBJECTIONS

          UK Alamy makes the following General Objections to the Requests. To the extent that

   one or more of these General Objections are applicable to a specific Request, such General

   Objections are incorporated therein by reference. The assertion of the same, similar, or additional

   objections in response to a specific Request does not waive any of UK Alamy’s General

   Objections:

          1.      UK Alamy objects to each Request, and to each of the definitions and instructions

   included in the Requests, to the extent they require that UK Alamy create documents not already

   in existence, process documents in a manner outside UK Alamy’s ordinary course of business, or
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 3 of 129 PageID #: 2051




   purport to impose other obligations beyond, or inconsistent with, those imposed by the Federal

   Rules or the Local Rules, or any other applicable statute, regulation, rule, or court order.

           2.     UK Alamy objects to each Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

           3.     UK Alamy objects to each Request as being vague, ambiguous, overly broad,

   unduly burdensome, and not limited in time or scope.

           4.     UK Alamy objects to each Request to the extent that it purports to require

   production of documents that are not within UK Alamy’s possession, custody or control. UK

   Alamy will produce responsive documents only with respect to information or documents within

   its possession, custody, and/or control.

           5.     UK Alamy objects to each Request as unduly burdensome to the extent that it seeks

   documents already available to Plaintiff, in the possession, custody or control of Plaintiff

   (including, but not limited to, because of either Defendants’ prior production of such documents

   to Plaintiff), or contained in public records or otherwise in the public domain and/or accessible to

   all parties.

           6.     UK Alamy objects to each Request to the extent that it seeks documents prepared

   in anticipation of litigation or otherwise protected from disclosure by the attorney-client privilege,

   the work product doctrine, or any other applicable privilege or immunity. UK Alamy does not

   waive, and intends to preserve, any applicable privilege. Any production of such documents shall

   have been inadvertent, and shall not constitute waiver of the attorney-client privilege, the work

   product doctrine, or any other applicable privilege or immunity from disclosure.

           7.     UK Alamy objects to each Requests to the extent that it assumes disputed facts or

   legal conclusions in defining the documents requested. UK Alamy denies any such disputed facts




                                                     2
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 4 of 129 PageID #: 2052




   or legal conclusions to the extent assumed by each Request. Any response or objection by UK

   Alamy to any such Request is without prejudice to this objection.

          8.      UK Alamy objects to each Request to the extent that it seeks documents subject to

   a confidentiality obligation owed to any non-party to this lawsuit. UK Alamy will attempt to

   obtain permission of any such non-party to disclose the requested documents. With respect to any

   non-party that does not provide to UK Alamy permission to disclose such documents, UK Alamy

   will provide the identity of such non-party and a description of the documents in UK Alamy’s

   custody, possession or control sufficient to allow UK Alamy to request the documents directly

   from such non-party (or permission for UK Alamy to disclose such information).

          9.      UK Alamy objects to each Request as overbroad in geographical scope to the extent

   that it seeks production of documents existing outside the United States.

          10.     UK Alamy objects to each Request to the extent that it seeks the production of

   documents that constitute or contain confidential or proprietary information belonging to UK

   Alamy. UK Alamy will produce documents or information only under the terms of an appropriate

   protective order entered in the above-captioned action.

          11.     UK Alamy objects to the definition of “You,” and “Your” on the ground that “other

   person acting or purporting to act on its behalf” renders the definition vague, ambiguous, overly

   broad, and unduly burdensome, and on the ground that “You” or “Your” is defined to refer to

   “Alamy, Inc.,” a party to whom the Requests are not directed to. In responding and objecting to

   these Requests, UK Alamy interprets the terms “You,” and “Your” as referring only to UK Alamy.

          12.     UK Alamy objects to the definition of “Website” on the ground that the definition

   is vague, ambiguous, and overly broad in that it fails to define the term as encompassing all pages

   within the website located at the URL “www.alamy.com.” UK Alamy interprets the terms




                                                   3
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 5 of 129 PageID #: 2053




   “Website” to refer to the website hosted at the URL www.alamy.com, including any and all pages

   encompassed within such website.

          13.     In responding and objecting to these Requests, UK Alamy does not concede that

   any of the documents sought or provided are relevant to the claims of any party, proportional to

   the needs of the case, or admissible in evidence.

          14.     In providing answers to the Requests, UK Alamy does not in any way waive any

   objections to these Requests, instructions, or definitions that UK Alamy may later assert, including

   but not limited to competency, relevance, materiality and admissibility, vagueness, and

   overbreadth. UK Alamy expressly reserves the right to object to the use of any answers below in

   any subsequent proceedings or any other action. UK Alamy further reserves the right to object to

   additional discovery into the subject matter of the Requests.

          15.     An answer that UK Alamy shall disclose the documents responsive to any Request

   is not, and shall not be construed as, a representation that such documents exist. Such an answer

   indicates only that UK Alamy will disclose all such non-privileged documents that it locates

   through good-faith efforts and reasonable diligence, assuming any such non-privileged documents

   exist, if there is otherwise no objection to the Request.

          16.     UK Alamy reserves the right to supplement, alter or amend these Objections and

   Responses, if necessary or appropriate.




                                                       4
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 6 of 129 PageID #: 2054




                           SPECIFIC RESPONSES AND OBJECTIONS

          Without waiver of, or prejudice to, any of its General Objections, UK Alamy responds to

   the specific Requests as follows:

   Request No. 1:

          Documents identifying Defendants’ respective corporate and legal structures, including
   without limitation Documents reflecting an organizational chart identifying each of the
   Defendants’ parent companies, divisions, subsidiaries, affiliates, trade names, fictitious entities,
   holding companies, related business entities and/or current directors and officers, as it existed at
   any time between January 1, 2016 and the present.

   Response to Request No. 1:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, including

   with respect to the phrase “related business entities,” and overly broad and unduly burdensome.

   UK Alamy further objects to this Request to the extent it seeks documents already available to

   Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

   otherwise in the public domain and/or accessible to all parties. UK Alamy further objects to this

   Request to the extent that that it seeks documents that contain confidential and/or proprietary

   business information.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 2:

           Documents sufficient to identify each officer, director, employee and contractor of Alamy
   Inc. that also held a position (e.g., officer, director, employee or contractor) with Alamy Ltd.




                                                    5
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 7 of 129 PageID #: 2055




   Response to Request No. 2:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the term “contractor” and the phrase “also held a position,” and overly

   broad and unduly burdensome. UK Alamy further objects to this Request because an interrogatory

   constitutes a more practical and less burdensome method of obtaining the information sought. UK

   Alamy further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request to the extent it

   seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

   contained in public records or otherwise in the public domain and/or accessible to all parties.

           Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 3:

         Documents sufficient to identify each job title and the actual responsibilities (at each
   company) of each Person referenced in Request No. 2.

   Response to Request No. 3:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the phrase “actual responsibilities,” and overly broad. UK Alamy

   further objects to this Request to the extent that it seeks documents that are not within UK Alamy’s

   possession, custody, or control and because an interrogatory constitutes a more practical and less

   burdensome method of obtaining the information sought. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties.



                                                     6
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 8 of 129 PageID #: 2056




          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 4:

          All Documents concerning any agreement between Alamy Ltd. and Alamy Inc. in
   existence at any time between January 1, 2016 and the present.

   Response to Request No. 4:

          UK Alamy objects to this Request on the ground that it is overly broad and unduly

   burdensome, including insofar as it seeks the production of “all” documents. UK Alamy further

   objects to this Request to the extent that it seeks documents that contain confidential and/or

   proprietary business information or are protected by the attorney-client privilege and/or work-

   product doctrine. UK Alamy further objects to this Request to the extent it seeks documents

   already available to Plaintiff, in the possession, custody or control of Plaintiff, or contained in

   public records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 5:

           Documents sufficient to identify all corporate functions (e.g., and without limitation,
   payroll, accounting, information technology, human resources, legal, or similar responsibilities)
   for the operation of Alamy Inc. performed by Alamy Ltd. officers, directors, or employees.




                                                    7
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 9 of 129 PageID #: 2057




   Response to Request No. 5:

              UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request because a deposition constitutes a more practical and less burdensome

   method of obtaining the information sought. UK Alamy further objects to this Request to the

   extent it seeks documents already available to Plaintiff, in the possession, custody or control of

   Plaintiff, or contained in public records or otherwise in the public domain and/or accessible to all

   parties.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 6:

          Documents sufficient to illustrate how Alamy Ltd. has been compensated, or Alamy Inc.
   has been charged, for the corporate functions performed by Alamy Ltd. referenced in Request No.
   5.

   Response to Request No. 6:

              UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request to the extent it seeks documents already available to Plaintiff, in the




                                                      8
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 10 of 129 PageID #: 2058




   possession, custody or control of Plaintiff, or contained in public records or otherwise in the public

   domain and/or accessible to all parties.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 7:

           Documents sufficient to identify all corporate functions (e.g., and without limitation,
   payroll, accounting, information technology, human resources, legal, or similar responsibilities)
   for the operation of Alamy Ltd. performed by Alamy Inc. officers, directors, or employees.

   Response to Request No. 7:

              UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request because a deposition constitutes a more practical and less burdensome

   method of obtaining the information sought. UK Alamy further objects to this Request to the

   extent it seeks documents already available to Plaintiff, in the possession, custody or control of

   Plaintiff, or contained in public records or otherwise in the public domain and/or accessible to all

   parties.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially




                                                      9
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 11 of 129 PageID #: 2059




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 8:

          Documents sufficient to illustrate how Alamy Inc. is compensated, or Alamy Ltd. is
   charged, for any of the corporate functions performed by Alamy Inc. referenced in Request No. 7.

   Response to Request No. 8:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request to the extent it seeks documents already available to Plaintiff, in the

   possession, custody or control of Plaintiff, or contained in public records or otherwise in the public

   domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 9:

           Documents sufficient to identify revenue received, or credited to, Alamy Inc. as a result of
   the license of any photographic image displayed on the Website.

   Response to Request No. 9:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome, including insofar as it seeks documents related to “any

   photographic image” and is overly expansive in temporal scope. UK Alamy further objects to this




                                                    10
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 12 of 129 PageID #: 2060




   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information. UK Alamy further objects to this Request to the extent it seeks documents already

   available to Plaintiff, in the possession, custody or control of Plaintiff, or contained in public

   records or otherwise in the public domain and/or accessible to all parties. UK Alamy will agree

   to limit this Request to responsive, non-privileged documents relating to the photographs at issue

   in this action. UK Alamy further objects to this Request to the extent that it seeks documents that

   are neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 10:

           Documents sufficient to identify the goods or services provided by Alamy Inc. that resulted
   in the revenue referred to in Request No. 9.

   Response to Request No. 10:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. UK Alamy further objects to this Request

   because a deposition constitutes a more practical and less burdensome method of obtaining the

   information sought. UK Alamy further objects to this Request to the extent it seeks documents

   already available to Plaintiff, in the possession, custody or control of Plaintiff, or contained in

   public records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.




                                                     11
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 13 of 129 PageID #: 2061




   Request No. 11:

           All Documents concerning the reproduction of any of the Infringed Copyrighted Works.

   Response to Request No. 11:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are not within UK Alamy’s possession,

   custody, or control and/or are more readily accessible from third parties. UK Alamy further objects

   to this Request to the extent it seeks documents already available to Plaintiff, in the possession,

   custody or control of Plaintiff, or contained in public records or otherwise in the public domain

   and/or accessible to all parties.

           Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 12:

          Documents sufficient to identify all Persons (by name, job title and employer) who played
   any role in the reproduction of any of the Infringed Copyrighted Works.

   Response to Request No. 12:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the phrase “played any role,” overly broad and unduly burdensome,

   and overly expansive in temporal scope. UK Alamy further objects to this Request to the extent

   that it seeks documents that are not within UK Alamy’s possession, custody, or control and/or are

   more readily accessible from third parties. UK Alamy further objects to this Request to the extent



                                                   12
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 14 of 129 PageID #: 2062




   it seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff,

   or contained in public records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 13:

          All Documents concerning the public display of any of the Infringed Copyrighted Works.

   Response to Request No. 13:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are not within UK Alamy’s possession,

   custody, or control, are more readily accessible from third parties, or are otherwise publicly

   available. UK Alamy further objects to this Request to the extent it seeks documents already

   available to Plaintiff, in the possession, custody or control of Plaintiff, or contained in public

   records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                    13
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 15 of 129 PageID #: 2063




   Request No. 14:

          Documents sufficient to identify all Persons (by name, job title and employer) who played
   any role in the public display of any of the Infringed Copyrighted Works.

   Response to Request No. 14:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are not within UK Alamy’s possession,

   custody, or control, are more readily accessible from third parties, or are otherwise publicly

   available. UK Alamy further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought. UK Alamy further

   objects to this Request to the extent it seeks documents already available to Plaintiff, in the

   possession, custody or control of Plaintiff, or contained in public records or otherwise in the public

   domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 15:

           All Documents concerning the distribution, including without limitation any transfer of
   any electronic or physical copy, of any of the Infringed Copyrighted Works. This Request includes,
   but is not limited to, Documents concerning the transfer of any of the Infringed Copyrighted Works
   between or among the Defendants.




                                                    14
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 16 of 129 PageID #: 2064




   Response to Request No. 15:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request on the ground that it is improperly compound. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties.

           Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 16:

           Documents sufficient to identify all Persons (by name, job title and employer) who played
   any role in the distribution, including without limitation any transfer of any electronic or physical
   copy, of any of the Infringed Copyrighted Works. This Request includes, but is not limited to,
   Documents identifying the Persons (by name, job title and employer) who played a role in the
   transfer of any of the Infringed Copyrighted Works between or among the Defendants.

   Response to Request No. 16:

           UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, particularly with respect to the phrase “played any role,” and overly

   expansive in temporal scope. UK Alamy further objects to this Request on the ground that it is

   improperly compound. UK Alamy further objects to this Request because an interrogatory

   constitutes a more practical and less burdensome method of obtaining the information sought. UK

   Alamy further objects to this Request to the extent it seeks documents already available to Plaintiff,

   in the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.




                                                     15
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 17 of 129 PageID #: 2065




          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 17:

         All Documents concerning any license applicable to any of the Infringed Copyrighted
   Works in which Alamy Ltd. or Alamy Inc. is a licensee.

   Response to Request No. 17:

          UK Alamy objects to this Request on the ground that it is overly broad and unduly

   burdensome, including insofar as it seeks the production of “all” documents. UK Alamy further

   objects to this Request to the extent that it seeks documents that are already in Plaintiff’s

   possession, custody, or control. UK Alamy further objects to this Request to the extent it seeks

   documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

   contained in public records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 18:

         All Documents concerning any license applicable to any of the Infringed Copyrighted
   Works in which Alamy Ltd. or Alamy Inc. is a licensor.

   Response to Request No. 18:

          UK Alamy objects to this Request on the ground that it is overly broad and unduly

   burdensome, including insofar as it seeks the production of “all” documents. UK Alamy further

   objects to this Request to the extent that it seeks documents that are already in Plaintiff’s

   possession, custody, or control.




                                                   16
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 18 of 129 PageID #: 2066




          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 19:

            Documents sufficient to show the receipt and any further transfers of money paid for each
   of the licenses referred to in Request 18.

   Response to Request No. 19:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the term “receipt” and the phrase “further transfers of money paid,”

   and overly broad and unduly burdensome. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case. UK Alamy further objects to this Request to the extent that

   it seeks documents that contain confidential and/or proprietary business information. UK Alamy

   further objects to this Request to the extent it seeks documents already available to Plaintiff, in the

   possession, custody or control of Plaintiff, or contained in public records or otherwise in the public

   domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 20:

         All Documents concerning the holding out, or offering, any of the Infringed Copyrighted
   Works for a potential license, or other permission to use.




                                                     17
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 19 of 129 PageID #: 2067




   Response to Request No. 20:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request on the ground that it is cumulative and duplicative of other Requests herein. UK

   Alamy further objects to this Request to the extent that it seeks documents that are not within UK

   Alamy’s possession, custody, or control and/or are more readily accessible from third parties. UK

   Alamy further objects to this Request to the extent it seeks documents already available to Plaintiff,

   in the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 21:

          All Documents concerning any modification to, alteration to, cropping of, addition of any
   watermark or metadata to, or removal of any watermark or metadata from, any of the Infringed
   Infringed Copyrighted Works after obtained or received from its Source.

   Response to Request No. 21:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope.             UK Alamy further

   objects to this Request on the grounds that it is cumulative and duplicative of other Requests

   herein. UK Alamy further objects to this Request to the extent that it seeks documents that are not

   within UK Alamy’s possession, custody, or control and/or are more readily accessible from third

   parties. UK Alamy further objects to this Request to the extent it seeks documents already




                                                     18
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 20 of 129 PageID #: 2068




   available to Plaintiff, in the possession, custody or control of Plaintiff, or contained in public

   records or otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 22:

          Documents sufficient to identify all Persons (by name, job title and employer) who played
   any role in any of the actions referenced in Request No. 21.

   Response to Request No. 22:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “played any role,” and overly broad and unduly burdensome.

   UK Alamy further objects to this Request to the extent that it seeks documents that are not within

   UK Alamy’s possession, custody, or control and/or are more readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 23:

           Documents sufficient to identify the insurance coverage applicable, in whole or in part, to
   claims arising out of operation of the Website and the identification of all insureds covered by
   those insurance policies.




                                                   19
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 21 of 129 PageID #: 2069




   Response to Request No. 23:

          UK Alamy further objects to this Request on the ground that it is vague and ambiguous,

   and overly broad and unduly burdensome. UK Alamy further objects to this Request to the extent

   that it seeks documents that contain confidential and/or proprietary business information. UK

   Alamy further objects to this Request to the extent it seeks documents already available to Plaintiff,

   in the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   already produced all documents that it located in its possession, custody, or control through good-

   faith efforts and reasonable diligence.

   Request No. 24:

           All Documents concerning the assertion of copyrights, or demand for a fee or other
   payment, by either of the Defendants against, or communicated to, any other Person that relates to
   the Person’s reproduction, display, distribution, or other use of any photographic image displayed
   on the Website.

   Response to Request No. 24:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “assertion of copyrights,” and overly broad and unduly

   burdensome, including insofar as it seeks the production of “all” documents. UK Alamy further

   objects to this Request to the extent that it seeks documents that are neither relevant to the claims

   or defenses of any party nor proportional to the needs of the case. UK Alamy further objects to

   this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine.




                                                     20
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 22 of 129 PageID #: 2070




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 25:

          Documents sufficient to identify each officer, director, employee or contractor, by name
   and employer, who had password access, or other ability, to post or delete content to or from the
   Website. This Request does not include Documents identifying officers, directors, employees or
   contractors who had the same ability to post content on the “Our Blog” section of the Website that
   was extended to users of the Website generally.

   Response to Request No. 25:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought. UK Alamy further objects to this Request to the extent that it

   seeks documents that are not within UK Alamy’s possession, custody, or control and/or are more

   readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                  21
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 23 of 129 PageID #: 2071




   Request No. 26:

            Documents sufficient to identify each officer, director, employee or contractor, by name,
   job title and employer, identified to the domain registrar for the Website as a representative with
   authority to make changes to the account information for that domain.

   Response to Request No. 26:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought. UK Alamy further objects to this Request to the extent that it

   seeks documents that are not within UK Alamy’s possession, custody, or control and/or are more

   readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 27:

          All Documents concerning the policies and practices applicable to the posting of content
   to the Website by officers, directors, employees or contractors for either of the Defendants that
   were in effect at any time between January 1, 2016 and the present.

   Response to Request No. 27:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, and

   overly broad and unduly burdensome, including insofar as it seeks the production of “all”




                                                   22
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 24 of 129 PageID #: 2072




   documents. UK Alamy further objects to this Request to the extent that it seeks documents that

   are neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

   UK Alamy further objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 28:

           All Documents concerning the policies and practices applicable to the removal of content
   from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or Alamy,
   Inc. that were in effect at any time between January 1, 2016 and the present.

   Response to Request No. 28:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, and

   overly broad and unduly burdensome, including insofar as it seeks the production of “all”

   documents. UK Alamy further objects to this Request to the extent that it seeks documents that

   contain confidential and/or proprietary business information..

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                    23
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 25 of 129 PageID #: 2073




   Request No. 29:

           The Documents referenced in Sections B 1-4 of Defendant Alamy Ltd.’s First Amended
   Initial Disclosures.

   Response to Request No. 29:

          UK Alamy objects to this Request to the extent it seeks documents already available to

   Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

   otherwise in the public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 30:

           All communication by or on behalf of either of the Defendants and (i) Paramount
   Television; (ii) Renaissance Pictures, Ltd.; and (iii) Fox Broadcasting Company, Inc., as those
   entities are identified in Sections A 6-8 of Defendant Alamy Ltd.’s First Amended Initial
   Disclosures.

   Response to Request No. 30:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome, including insofar as it seeks “All communication,” does not limit

   the “communication” to the photographs at issue in this action, and is overly expansive in temporal

   scope. UK Alamy will agree to limit this Request to responsive, non-privileged documents relating

   to the photographs at issue in this action. UK Alamy further objects to this Request to the extent

   it is premature because discovery is ongoing.




                                                   24
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 26 of 129 PageID #: 2074




          Without waiving the foregoing general and specific objections, UK Alamy states that it

   does not currently have responsive documents in its possession, custody, or control.

   Request No. 31:

           All Documents concerning each of the Infringed Copyrighted Works, beginning with the
   date that either Defendant first obtained a copy of any of the Infringed Copyrighted Works through
   the present.

   Response to Request No. 31:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information or are protected by the attorney-client

   privilege and/or work-product doctrine. UK Alamy further objects to this Request to the extent it

   seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

   contained in public records or otherwise in the public domain and/or accessible to all parties. UK

   Alamy further objects to this Request to the extent that it seeks documents that are not within UK

   Alamy’s possession, custody, or control and/or are more readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 32:

           Documents concerning the transfer of each Infringed Copyrighted Work to either of the
   Defendants, beginning with the date that either Defendant first obtained a copy of any of the
   Infringed Copyrighted Works through the present.




                                                    25
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 27 of 129 PageID #: 2075




   Response to Request No. 32:

              UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, particularly with respect to the term “transfer,” and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 33:

          Documents sufficient to identify each Source of each Infringed Copyrighted Work,
   including without limitation all contact information for each Source.

   Response to Request No. 33:

              UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source.” UK Alamy further objects to this Request to the

   extent it seeks documents already available to Plaintiff, in the possession, custody or control of

   Plaintiff, or contained in public records or otherwise in the public domain and/or accessible to all

   parties.




                                                     26
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 28 of 129 PageID #: 2076




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 34:

           Copies of each Agreement, and all amendments to each Agreement, between either of the
   Defendants and each Source, including without limitation all terms and conditions incorporated in
   each Agreement set forth in any other Document, beginning with the date that either Defendant
   first obtained a copy of any of the Infringed Copyrighted Works through the present.

   Response to Request No. 34:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. UK Alamy further objects to this

   Request to the extent that it seeks documents that are neither relevant to the claims or defenses of

   any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                   27
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 29 of 129 PageID #: 2077




   Request No. 35:

           Documents concerning the termination of any Agreement with each Source, beginning
   with the date that either Defendant first obtained a copy of any of the Infringed Copyrighted Works
   through the present.

   Response to Request No. 35:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 36:

           Documents concerning any refusal to accept, refusal to display or hold out for license, or
   termination of the display or holding out for license, of any image or photograph offered by, or
   transferred from, each Source, beginning with the date that either Defendant first commenced a
   relationship with any Source and continuing through the present.

   Response to Request No. 36:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. UK Alamy further objects to this



                                                   28
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 30 of 129 PageID #: 2078




   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 37:

          Documents constituting or concerning any cease and desist demand, takedown notice
   under the DMCA, or other communication claiming that a photograph or image received from any
   Source was owned by another Person and/or was displayed on the Website without permission
   from the owner of the photograph or image, beginning with the date that either of the Defendants
   commenced a relationship with any Source and continuing through the present.

   Response to Request No. 37:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. UK Alamy further objects to this

   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially




                                                  29
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 31 of 129 PageID #: 2079




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 38:

          Documents constituting or concerning all subsequent communications, and all other
   actions taken by or on behalf of either of the Defendants, as a result of each communication
   referenced in Request for Production 37.

   Response to Request No. 38:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. UK Alamy further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 39:

          Documents constituting cease and desist demands, takedown notices under the DMCA,
   and other communications claiming that a photograph or image appearing on the Website was
   being displayed without permission from the owner of the photograph or image.

   Response to Request No. 39:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects




                                                  30
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 32 of 129 PageID #: 2080




   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. UK Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 40:

          To the extent not already identified in the Documents responsive to Request For Production
   39, Documents identifying the photographic images that were the subject of the communications
   referenced in Request for Production 39 as they appeared on the Website.

   Response to Request No. 40:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. UK Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially




                                                   31
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 33 of 129 PageID #: 2081




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 41:

          Documents identifying the photographic images that were removed from display on the
   Website after receipt of a communication referenced in Request For Production 39 relating to those
   photographic images.

   Response to Request No. 41:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. UK Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 42:

           Documents identifying each lawsuit filed against either of the Defendants between January
   1, 2010 and the present in any forum (whether inside the United States or outside) alleging
   infringement of any Person’s copyrights, trademarks, privacy rights, rights of publicity or moral
   rights, as a result of any photograph or image displayed on the Website.

   Response to Request No. 42:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects



                                                   32
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 34 of 129 PageID #: 2082




   to this Request to the extent it seeks documents already available to Plaintiff, in the possession,

   custody or control of Plaintiff, or contained in public records or otherwise in the public domain

   and/or accessible to all parties. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents responsive to this Request.

   Request No. 43:

          Documents constituting or concerning all policies, procedures or practices to be followed
   before a photographic image received from a source outside of either of the Defendants is or was
   permitted to be displayed on the Website and made available for license, beginning with the date
   when either Defendant first obtained any of the Infringed Copyrighted Works and continuing
   through the present.

   Response to Request No. 43:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. UK Alamy further objects to this

   Request because an interrogatory or deposition constitutes a more practical and less burdensome

   method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially




                                                    33
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 35 of 129 PageID #: 2083




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 44:

          Documents constituting or concerning all policies, procedures or practices to be followed
   before a photographic image received from a source within either of the Defendants is or was
   permitted to be displayed on the Website and made available for license, beginning with the date
   when either Defendant first obtained any of the Infringed Copyrighted Works and continuing
   through the present.

   Response to Request No. 44:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source” and the phrase “within either of the Defendants,”

   overly broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further

   objects to this Request to the extent that it seeks documents that contain confidential and/or

   proprietary business information or are protected by the attorney-client privilege and/or work-

   product doctrine. UK Alamy further objects to this Request because an interrogatory or deposition

   constitutes a more practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 45:

          Documents constituting or concerning all policies, procedures or practices to be followed
   in order to verify ownership of copyrights in photographic images before being displayed on the
   Website and made available for license, beginning with the date when either Defendant first
   obtained any of the Infringed Copyrighted Works and continuing through the present.




                                                  34
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 36 of 129 PageID #: 2084




   Response to Request No. 45:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term phrase “verify ownership of copyrights,” overly broad and

   unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine. UK

   Alamy further objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought. UK Alamy further

   objects to this Request to the extent that it seeks documents that are not within UK Alamy’s

   possession, custody, or control and/or are more readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 46:

          Documents constituting or concerning all actions taken with each of the Infringed
   Copyrighted Works prior to displaying it on the Website and making it available for license,
   including without limitation all actions taking to verify ownership of the copyrights in each image,
   beginning with the date when either Defendant first obtained any of the Infringed Copyrighted
   Works and continuing through the present.

   Response to Request No. 46:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term phrase “all actions taken,” overly broad and unduly

   burdensome, and overly expansive in temporal scope. UK Alamy further objects to this Request




                                                   35
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 37 of 129 PageID #: 2085




   to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine. UK

   Alamy further objects to this Request to the extent that it seeks documents that are not within UK

   Alamy’s possession, custody, or control and/or are more readily accessible from third parties. UK

   Alamy further objects to this Request to the extent it seeks documents already available to Plaintiff,

   in the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 47:

           Documents constituting or concerning all communications with each Source concerning
   each of the Infringed Copyrighted Works or this Litigation, beginning with the date when either
   of the Defendants first obtained any of the Infringed Copyrighted Works and continuing through
   the present.

   Response to Request No. 47:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. UK Alamy further objects to this Request to

   the extent that it seeks documents that are not within UK Alamy’s possession, custody, or control

   and/or are more readily accessible from third parties. UK Alamy further objects to this Request to

   the extent that it seeks documents that are neither relevant to the claims or defenses of any party

   nor proportional to the needs of the case.




                                                     36
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 38 of 129 PageID #: 2086




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 48:

          All Documents concerning any agreement to license or otherwise permit any Person to
   reproduce, display, distribute or other use, each of the Infringed Copyrighted Works, beginning
   with the date when either Defendant first obtained any of the Infringed Copyrighted Works and
   continuing through the present.

   Response to Request No. 48:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. UK Alamy further objects to this Request to

   the extent that it seeks documents that are not within UK Alamy’s possession, custody, or control

   and/or are more readily accessible from third parties. UK Alamy further objects to this Request to

   the extent that it seeks documents that are neither relevant to the claims or defenses of any party

   nor proportional to the needs of the case. UK Alamy further objects to this Request to the extent

   it seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff,

   or contained in public records or otherwise in the public domain and/or accessible to all parties

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   does not have responsive documents in its possession, custody, or control.

   Request No. 49:

            Documents identifying the metadata embedded in each of the Infringed Copyrighted Works
   as first received by either Defendant, beginning with the date when either Defendant first obtained
   any of the Infringed Copyrighted Works and continuing through the present.




                                                    37
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 39 of 129 PageID #: 2087




   Response to Request No. 49:

          UK Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. UK Alamy further objects to this Request to the extent that it seeks

   documents that are not within UK Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 50:

            Documents identifying the metadata embedded in each of the Infringed Copyrighted Works
   as first received by either Defendant, beginning with the date when either Defendant first obtained
   any of the Infringed Copyrighted Works and continuing through the present.

   Response to Request No. 50:

          UK Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. UK Alamy further objects to this Request to the extent that it seeks

   documents that are not within UK Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                   38
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 40 of 129 PageID #: 2088




   Request No. 51:

          Documents identifying the metadata embedded in each copy of any of the Infringed
   Copyrighted Works when transferred to any Person by either of the Defendants, beginning with
   the date when either Defendant first obtained any of the Infringed Copyrighted Works and
   continuing through the present.

   Response to Request No. 51:

          UK Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. UK Alamy further objects to this Request to the extent that it seeks

   documents that are not within UK Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 52:

          Documents identifying metadata removed from each of the Infringed Copyrighted Works,
   beginning with the date when either Defendant first obtained any of the Infringed Copyrighted
   Works and continuing through the present.

   Response to Request No. 52:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “removed.” UK Alamy further objects to this Request on the

   grounds that it is cumulative and duplicative of other Requests herein. UK Alamy further objects

   to this Request to the extent it assumes that metadata was ever “removed.” UK Alamy further

   objects to this Request because an interrogatory or deposition constitutes a more practical and less

   burdensome method of obtaining the information sought.



                                                   39
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 41 of 129 PageID #: 2089




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 53:

          For each Source, Documents that identify each Contributor (as that term is defined and
   used on the Website) sharing the same internet protocol address from January 1, 2010 to the
   present.

   Response to Request No. 53:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly because it uses the terms “Source” and “Contributor” as if they were different entities,

   and because the use of the phrase “same internet protocol address” in that context is non-sensical

   as drafted. UK Alamy further objects to this Request on the ground that it is overly broad and

   unduly burdensome, and overly expansive in temporal scope.

          Without waiving the foregoing general and specific objections, UK Alamy states that this

   Request is not amenable to a response.

   Request No. 54:

          For each Contributor referenced in Request For Production 23, Documents constituting or
   concerning the termination of any agreement between either of the Defendants and that
   Contributor, or any claim by any Person that a photograph or image provided by that Contributor
   was displayed on the Website without permission of the owner and all Documents created or
   received as a result of such a claim.

   Response to Request No. 54:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly insofar as it refers to “each Contributor referenced in Request for Production 23,” but




                                                    40
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 42 of 129 PageID #: 2090




   that Request related to insurance coverage, not “Contributors.” UK Alamy further objects to this

   Request on the grounds that it is cumulative and duplicative of other Requests herein. Defendant

   further objects to this Request to the extent that it seeks documents that are neither relevant to the

   claims or defenses of any party nor proportional to the needs of the case. Defendant objects to this

   Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome, and

   overly expansive in temporal scope. UK Alamy further objects to this Request because an

   interrogatory or deposition constitutes a more practical and less burdensome method of obtaining

   the information sought. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 55:

           Documents identifying all modifications, edits, cropping, or other changes to each of the
   Infringed Copyrighted Works after it was received.

   Response to Request No. 55:

          UK Alamy objects to this Request to the extent that it seeks documents that are neither

   relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially



                                                    41
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 43 of 129 PageID #: 2091




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 56:

          Documents concerning or referring to the purpose of adding any watermark to
   photographic images displayed on the Website.

   Response to Request No. 56:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to its use of the term “purpose.” UK Alamy further objects to this Request

   because an interrogatory or deposition constitutes a more practical and less burdensome method

   of obtaining the information sought. UK Alamy further objects to this Request to the extent that

   it seeks documents that contain confidential and/or proprietary business information or are

   protected by the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 57:

         Documents referring to all processes and procedures followed or employed to add any
   watermark to photographic images displayed on the Website.

   Response to Request No. 57:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “followed or employed.” Defendant further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not




                                                   42
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 44 of 129 PageID #: 2092




   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 58:

            Documents that refer to or identify the date each of the Infringed Copyrighted Works was
   first displayed on the Website.

   Response to Request No. 58:

          UK Alamy objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 59:

            Documents that refer to or identify the date each of the Infringed Copyrighted Works was
   first displayed on the Website.

   Response to Request No. 59:

          UK Alamy objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially




                                                  43
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 45 of 129 PageID #: 2093




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 60:

            All Documents referring to the Plaintiff, its predecessor Michael Grecco Photography,
   Inc., or Michael Grecco.

   Response to Request No. 60:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 61:

           Documents referring to or identifying all payments to each Source relating to each of
   the Infringed Copyrighted Works.




                                                   44
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 46 of 129 PageID #: 2094




   Response to Request No. 61:

          UK Alamy objects to this Request to the extent it seeks documents already available to

   Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

   otherwise in the public domain and/or accessible to all parties

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 62:

           Documents referring to or identifying all payments any Person other than a Source relating
   to each of the Infringed Copyrighted Works.

   Response to Request No. 62:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome, including insofar as it seeks the production of “Documents

   referring to or identifying all payments.” UK Alamy further objects to this Request on the grounds

   that it is cumulative and duplicative of other Requests herein.

          Without waiving the foregoing general and specific objections, UK Alamy states that it has

   does not have responsive documents in its possession, custody, or control.

   Request No. 63:

           All agreements that had the effect of permitting customers to download any of the Infringed
   Copyrighted Works from the Website without paying an additional license fee. If the terms and
   conditions of such agreements, or any subset of such agreements, are common, Plaintiff requests
   production only of the common terms and conditions of such agreements and Documents
   identifying all customers who entered agreements with those common terms and the dates such
   agreements were in place with each of those customers. Plaintiff also requests production of any




                                                   45
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 47 of 129 PageID #: 2095




   agreements referenced in the first sentence of this Request For Production 63 that do not share
   such common terms and conditions.

   Response to Request No. 63:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. UK Alamy further objects to this Request to

   the extent that it seeks documents that are neither relevant to the claims or defenses of any party

   nor proportional to the needs of the case. UK Alamy further objects on the ground that it requires

   UK Alamy to create documents not already in existence, process documents in a manner outside

   UK Alamy’s ordinary course of business, and impose other obligations beyond, or inconsistent

   with, those imposed by the Federal Rules and the Local Rules.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 64:

           Documents identifying the allocation of each of the Defendants’ annual revenue between
   (i) revenue from customers who are permitted to download a defined, or unlimited, number of
   photographic images from the Website based on a set rate schedule; (ii) revenue from sales of
   licenses in images downloaded from the Website on a per image basis; and (iii) all other revenue
   categories identified in the Defendants’ financial records.

   Response to Request No. 64:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.




                                                   46
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 48 of 129 PageID #: 2096




          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 65:

          Documents identifying the amounts paid to either of the Defendants each year between
   January 1, 2016 and the last date that any of the Infringed Copyrighted Works was displayed on
   the Website as a result of the customer agreements referenced in Request for Production 63.

   Response to Request No. 65:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 66:

          Copies of sales presentations, advertisements or promotional materials presented to any
   customer or potential customer referring to the number of photographs available for download
   from the Website.

   Response to Request No. 66:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business




                                                   47
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 49 of 129 PageID #: 2097




   information. Defendant further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 67:

          All Documents referring to the use of the total number of photographic images available
   for download from the Website in any sales pitch or presentation, or sales efforts generally.

   Response to Request No. 67:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information. Defendant further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 68:

         All sales presentations or promotional materials that display any of the Infringed
   Copyrighted Works.

   Response to Request No. 68:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or




                                                   48
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 50 of 129 PageID #: 2098




   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information. Defendant further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought.

            Without waiving the foregoing general and specific objections, UK Alamy states that it

   does not have responsive documents in its possession, custody, or control.

   Request No. 69:

            Documents that identify the number of views of each of the Infringed Copyrighted Works.

   Response to Request No. 69:

            UK Alamy objects to this Request because an interrogatory constitutes a more practical

   and less burdensome method of obtaining the information sought. UK Alamy further objects to

   this Request to the extent that it seeks documents that are neither relevant to the claims or defenses

   of any party nor proportional to the needs of the case.

            Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 70:

            Documents that identify the number of downloads of each of the Infringed Copyrighted
   Works.

   Response to Request No. 70:

            UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “downloads,” and overly broad and unduly burdensome.



                                                    49
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 51 of 129 PageID #: 2099




   UK Alamy further objects to this Request because an interrogatory constitutes a more practical

   and less burdensome method of obtaining the information sought. UK Alamy further objects to

   this Request on the grounds that it is cumulative and duplicative of other Requests herein.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 71:

         Documents identifying the Copyright Management Information (as that term is used in the
   DMCA) displayed in connection with any of the Infringed Copyrighted Works by either
   Defendant.

   Response to Request No. 71:

          UK Alamy objects to this Request to the extent it seeks documents already available to

   Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

   otherwise in the public domain and/or accessible to all parties. UK Alamy further objects to this

   Request on the grounds that it is cumulative and duplicative of other Requests herein.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 72:

          Documents constituting or concerning Alamy, Inc.’s financial records from January 1,
   2016 to the present referring to revenues, expenses, profits, losses, assets and liabilities produced



                                                    50
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 52 of 129 PageID #: 2100




   with as much detail as maintained by or on behalf of either of the Defendants for each year that an
   annual report is available containing the requested information. Plaintiff seeks production of the
   annual report for any year for which an annual report is not available. Plaintiff seeks production
   of the most recent quarterly or monthly report with year-to-date data available, to be updated with
   the complete annual information when a more comprehensive report is available.

   Response to Request No. 72:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 73:

           Documents constituting or concerning Alamy Ltd.’s financial records from January 1, 2016
   to the present referring to revenues, expenses, profits, losses, assets and liabilities produced with
   as much detail as maintained by or on behalf of either of the Defendants for each year that an
   annual report is available containing the requested information. Plaintiff seeks production of the
   annual report for any year for which an annual report is not available. Plaintiff seeks production
   of the most recent quarterly or monthly report with year-to-date data available, to be updated with
   the complete annual information when a more comprehensive report is available.

   Response to Request No. 73:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this




                                                    51
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 53 of 129 PageID #: 2101




   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 74:

          Any notice of claim and demand for insurance coverage relating to this Litigation.

   Response to Request No. 74:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information or are protected by the attorney-client

   privilege and/or work-product doctrine. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 75:

          All responses to communication referenced in Request For Production 74.

   Response to Request No. 75:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information or are protected by the attorney-client

   privilege and/or work-product doctrine. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case.




                                                   52
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 54 of 129 PageID #: 2102




          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 76:

           All Communications with any representative of an insurance company concerning
   coverage of Alamy, Inc. under any policy providing coverage for this Litigation, even if coverage
   is being provided under a reservation of rights concerning insurance coverage applicable to any of
   the claims asserted against the Defendant in the Litigation.
   Response to Request No. 76:

          UK Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information or are protected by the attorney-client

   privilege and/or work-product doctrine. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 77:

           Copies of each Defendant’s United States federal tax returns for tax years 2016 through
   the present.

   Response to Request No. 77:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.




                                                   53
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 55 of 129 PageID #: 2103




          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 78:

          Copies of each Defendant’s tax returns filed in the United Kingdom for tax years 2016
   through the present.

   Response to Request No. 78:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 79:

           A copy of each tax return filed in each state within the United States by or on behalf of
   either Defendant for tax years 2016, 2017, 2018 and 2019, and each filing requesting an extension
   of the deadline in each state for any of those tax years that a final tax return was not submitted.

   Response to Request No. 79:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information.



                                                   54
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 56 of 129 PageID #: 2104




          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 80:

          Documents sufficient to identify each state in the United States in which each Defendant
   was (or has been) registered to do business anytime between January 1, 2016 and the present.

   Response to Request No. 80:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case. UK Alamy further objects to this Request to the extent that it seeks documents

   that contain confidential and/or proprietary business information.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 81:

           Documents referencing or identifying each state in the United States in which Alamy, Inc.
   has transacted business and the business that was transacted in each.

   Response to Request No. 81:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case. UK Alamy further objects to this Request to the extent that it seeks documents

   that contain confidential and/or proprietary business information.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.




                                                   55
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 57 of 129 PageID #: 2105




   Request No. 82:

           Documents describing the job responsibilities of each employee of Alamy, Inc., including,
   in the event that a comprehensive job description does not exist for any employee, the personnel
   records describing the expected performance responsibilities of that employee on which his or her
   compensation or bonus was (is) based.

   Response to Request No. 82:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

   broad and unduly burdensome. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case. UK Alamy further objects to this Request to the extent that it seeks documents

   that contain confidential and/or proprietary business information.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 83:

          Documents sufficient to identify the Defendant that owns the equipment, including
   computer and telecommunications equipment, office furniture and any business owned
   automobile, used by any employee of Alamy, Inc. to perform his or her work between January 1,
   2016 and the present.

   Response to Request No. 83:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks




                                                    56
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 58 of 129 PageID #: 2106




   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 84:

         All Documents the Defendants contend support contention that Alamy Ltd. does not
   manage the operations of Alamy, Inc.

   Response to Request No. 84:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “manage the operations,” overly broad, unduly

   burdensome, and overly expansive in temporal scope. UK Alamy objects to this Request

   because a deposition or interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought. UK Alamy further objects to this Request to the extent that it

   seeks documents that contain confidential and/or proprietary business information. UK Alamy

   further objects to this Request to the extent it seeks documents already available to Plaintiff, in

   the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                     57
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 59 of 129 PageID #: 2107




   Request No. 85:

           Documents identifying (by name, job title, name of employer) the Persons who had
   authority to hire employees of Alamy, Inc., between January 1, 2010 and the present.

   Response to Request No. 85:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 86:

           Documents identifying (by name, job title, name of employer) the Persons who had
   authority to fire employees of Alamy, Inc., between January 1, 2010 and the present.

   Response to Request No. 86:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly




                                                    58
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 60 of 129 PageID #: 2108




   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 87:

           Documents identifying each bank account in the name of Alamy, Inc. by name and location
   of the bank, between January 1, 2010 and the present.

   Response to Request No. 87:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 88:

         Documents identifying the authorized signatories on each bank account in the name of
   Alamy, Inc. from January 1, 2010 to the present.




                                                    59
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 61 of 129 PageID #: 2109




   Response to Request No. 88:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 89:

           Documents identifying (by name, job title, name of employer) the Persons who had
   authority to manage each computer network utilized by employees of Alamy, Inc. when
   performing their work.

   Response to Request No. 89:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, particularly with respect to the phrase “computer

   network,” overly broad and unduly burdensome, and overly expansive in temporal scope. UK




                                                    60
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 62 of 129 PageID #: 2110




   Alamy further objects to this Request to the extent that it seeks documents that are neither

   relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 90:

           Documents identifying (by name, job title, name of employer) the Persons who had
   authority to establish sales targets and determine bonus eligibility and amounts to be paid in
   compensation to employees of Alamy, Inc. between January 1, 2010 through the present.

   Response to Request No. 90:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 91:

         Documents concerning the reasons for, and basis to calculate, Sales Distribution Fees paid
   by Alamy, Inc., to Alamy, Ltd.




                                                    61
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 63 of 129 PageID #: 2111




   Response to Request No. 91:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 92:

         Documents concerning the reasons for, and basis to calculate, Sales Distribution Fees paid
   by Alamy, Inc., to Alamy, Ltd.

   Response to Request No. 92:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not



                                                    62
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 64 of 129 PageID #: 2112




   produce documents in response to this Request.

   Request No. 93:

          Documents identifying the Persons (by name, job title and employer) with authority to
   determine what amount to charge as a Sales Distribution Fee to Alamy, Inc.

   Response to Request No. 93:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 94:

           Documents identifying the Persons (by name, job title and employer) with responsibility
   for determining the amount of taxes owed by Alamy, Inc. and the taxing authority to whom those
   taxes were owed.

   Response to Request No. 94:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly



                                                    63
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 65 of 129 PageID #: 2113




   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 95:

           If any of the Persons referenced in Request For Production 94 were (are) employees of
   parties other than the Defendants, Documents that identify who paid those outside Persons for their
   services.

   Response to Request No. 95:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 96:

          Documents identifying the Persons (by name, job title and employer) with responsibility
   for making the payment of the taxes on behalf of Alamy, Inc. For clarification, this Request For
   Production refers to the Persons who had the responsibility for directing payment of an identified
   amount to a taxing authority from a bank account, whether that ac




                                                    64
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 66 of 129 PageID #: 2114




   Response to Request No. 96:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 97:

          All Documents discussing the purpose of creating and/or maintaining Alamy, Inc. as a
   subsidiary of Alamy Ltd., without limitation on when those Documents were dated, created or
   received.

   Response to Request No. 97:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.




                                                    65
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 67 of 129 PageID #: 2115




          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 98:

           Documents discussing how to allocate license fees paid by customers who access images
   on the Website when the customer does not have a managed customer relationship with Alamy
   Ltd. or any of its subsidiaries.

   Response to Request No. 98:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request on the

   grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

   expansive in temporal scope. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 99:

          Documents identifying the total amount of annual revenue attributed to Alamy, Inc. based
   on licenses issued to customers who download images form the Website that do not have a
   managed customer relationship or agreement with Alamy, Inc.

   Response to Request No. 99:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential




                                                    66
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 68 of 129 PageID #: 2116




   and/or proprietary business information. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, UK Alamy states that it

   will not produce documents in response to this Request.

   Request No. 100:

          Documents discussing the reason(s) why the amounts referenced in Request For Production
   99 were allocated to Alamy, Inc.

   Response to Request No. 100:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy

   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information or are protected by the attorney-client privilege and/or

   work-product doctrine. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 101:

           Documents discussing the actual or theoretical tax benefit(s) to Alamy Ltd. of allocating
   any of the revenue attributed to Alamy, Inc. to that entity compared to allocating that revenue to
   Alamy Ltd. or another affiliate, regardless of when the Documents were dated, created or received.

   Response to Request No. 101:

          UK Alamy objects to this Request because a deposition or interrogatory constitutes a

   more practical and less burdensome method of obtaining the information sought. UK Alamy



                                                    67
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 69 of 129 PageID #: 2117




   further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information or are protected by the attorney-client privilege and/or

   work-product doctrine. UK Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 102:

          A disclosure consistent with Fed. R. Civ. Proc. 26(a)(2) for each expert witness that may
   provide testimony on behalf of either of the Defendants.

   Response to Request No. 102:

          UK Alamy objects on the ground that discovery is ongoing. Without waiving the foregoing

   general and specific objections, UK Alamy states that it will timely produce its expert disclosures

   in accordance with the requirements of the Federal Rules.

   Request No. 103:

          Documents that identify or describe the supervisory responsibilities performed by Alan
   Capel concerning Alamy, Inc. or any of its employees.

   Response to Request No. 103:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the phrase “supervisory responsibilities.” UK Alamy further objects

   to this Request because a deposition or interrogatory constitutes a more practical and less

   burdensome method of obtaining the information sought. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or




                                                    68
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 70 of 129 PageID #: 2118




   accessible to all parties. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request to the extent that it seeks documents that are neither relevant to the claims

   or defenses of any party nor proportional to the needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.

   Request No. 104:

         Documents that identify or describe the supervisory responsibilities performed by any
   employee of Alamy Ltd. other than Alan Capel concerning Alamy, Inc. or any of its employees.

   Response to Request No. 104:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly with respect to the phrase “supervisory responsibilities.” UK Alamy further objects

   to this Request because a deposition or interrogatory constitutes a more practical and less

   burdensome method of obtaining the information sought. UK Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties. UK Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information. UK Alamy further

   objects to this Request to the extent that it seeks documents that are neither relevant to the claims

   or defenses of any party nor proportional to the needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request, but that it will provide responsive information if

   served with a properly-worded interrogatory regarding same.



                                                    69
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 71 of 129 PageID #: 2119




   Request No. 105:

           All Documents discussing the purpose of creating or issuing a license in the name of
   Alamy, Inc. for photographic images that could be downloaded from the Website, without
   limitation on when those Documents were dated, created or received.

   Response to Request No. 105:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous, and non-

   sensical as drafted, particularly with respect to the term “purpose.” UK Alamy further objects to

   this Request to the extent that it seeks documents that are neither relevant to the claims or defenses

   of any party nor proportional to the needs of the case. UK Alamy further objects to this Request

   to the extent that it seeks documents that contain confidential and/or proprietary business

   information. UK Alamy further objects to this Request because a deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it has does

   not have non-privileged, responsive documents in its possession, custody, or control.

   Request No. 106:

           Documents identifying and discussing the technology or system functionality permitting
   either of the Defendants to screen photographic images from being uploaded to or displayed on
   the Website based on (i) the source of the photographic image; (ii) the content of the photographic
   image; (iii) the geographic area where a Website user is located; or (iv) any other criteria on which
   the Website or background systems can screen images or their sources.

   Response to Request No. 106:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “screen photographic images.” UK Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. UK Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business




                                                    70
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 72 of 129 PageID #: 2120




   information. UK Alamy further objects to this Request because a deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 107:

         Documents identifying the percentage of revenue attributed to Alamy, Inc. each year
   compared to the total revenue of Alamy Ltd. and all its affiliated entities for the same year.

   Response to Request No. 107:

          UK Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. UK Alamy further objects

   to this Request on the grounds that it is cumulative and duplicative of other Requests herein. UK

   Alamy further objects to this Request to the extent that it seeks documents that contain confidential

   and/or proprietary business information. UK Alamy further objects to this Request to the extent

   that it seeks documents that are neither relevant to the claims or defenses of any party nor

   proportional to the needs of the case.

          Subject to and without waiver of the foregoing objections, UK Alamy states that it will not

   produce documents in response to this Request.

   Request No. 108:

          Communications with SuperStock concerning the authorization to license or sublicense
   photographic images obtained from the Plaintiff or Michael Grecco.

   Response to Request No. 108:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly because it seeks “Communications with SuperStock,” and is not limited to UK

   Alamy’s communications with Superstock. UK Alamy will agree to limit this Request to




                                                    71
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 73 of 129 PageID #: 2121




   responsive, non-privileged communications by and between UK Alamy and Superstock

   concerning the authorization. UK Alamy further objects to this Request to the extent that it seeks

   documents that are not within UK Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties. UK Alamy further objects to this Request on the grounds that it is

   cumulative and duplicative of other Requests herein.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 109:

           Communications with SuperStock concerning the termination of authorization to license
   or sub-license photographic images obtained from the Plaintiff or Michael Grecco.

   Response to Request No. 109:

          UK Alamy objects to this Request on the ground that it is vague and ambiguous,

   particularly because it seeks “Communications with SuperStock,” and is not limited to UK

   Alamy’s communications with Superstock. UK Alamy will agree to limit this Request to

   responsive, non-privileged communications by and between UK Alamy and Superstock

   concerning the termination. UK Alamy further objects to this Request to the extent that it seeks

   documents that are not within UK Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties. UK Alamy further objects to this Request on the grounds that it is

   cumulative and duplicative of other Requests herein.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, UK Alamy states that, to the extent it has not



                                                  72
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 74 of 129 PageID #: 2122




   already produced documents sufficient to satisfy this Request, UK Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 110:

          Documents identifying all actions taken by either of the Defendants to prevent the set of
   photographic images referenced in Requests For Production 77 or 78 from being uploaded to or
   displayed on the Website.

   Response to Request No. 110:

          UK Alamy objects to this Request on the ground that it is vague, ambiguous, and non-

   sensical as drafted, particularly because it refers to “the set of photographic images referenced in

   Requests For Production 77 or 78,” and those Requests concern tax returns, not “photographic

   images.” UK Alamy further objects to this Request to the extent that it seeks documents that

   contain confidential and/or proprietary business information.

          Without waiving the foregoing general and specific objections, UK Alamy states that it is

   not able to produce documents in response to this Request, which does not make sense as drafted.

                                                 Respectfully submitted,

    Dated: New York, New York                    COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
           March 9, 2020

                                                 By:    /s/ Nancy E. Wolff
                                                          Nancy E. Wolff
                                                          Lindsay R. Edelstein
                                                          41 Madison Avenue, 38th Floor
                                                          New York, New York 10010
                                                          Tel.: (212) 974-7474
                                                          Fax: (212) 974-8474
                                                          nwolff@cdas.com
                                                          ledelstein@cdas.com

                                                 Attorneys for Defendants Alamy Inc. and Alamy Ltd.




                                                   73
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 75 of 129 PageID #: 2123




                                  CERTIFICATE OF SERVICE

          I hereby certify that, on March 9, 2020, I caused a true and correct copy of the foregoing

   Alamy Ltd.’s Responses and Objections to Plaintiff Michael Grecco Production, Inc.’s First Set

   of Requests for Production of Documents to Alamy Ltd. be served by email and U.S. mail on the

   following:

                                         Steven M. Cowley
                                     100 High Street, Suite 2400
                                      Boston, MA 02110-1724
                                    smcowley@duanemorris.com

                                          Jovalin Dedaj
                                         1540 Broadway
                                 New York, New York 10036-4086
                                    jdedaj@duanemorris.com


                                                        /s/ Lindsay R. Edelstein
                                                          LINDSAY R. EDELSTEIN
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 76 of 129 PageID #: 2124




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   MICHAEL GRECCO PRODUCTIONS, INC.,

                                 Plaintiff,
                                                           Case No. 18 Civ. 03260 (PKC) (JO)
                          v.


   ALAMY INC. and ALAMY LTD.

                                   Defendants.


   ALAMY INC.’S OBJECTIONS AND RESPONSES TO PLAINTIFF’S SECOND SET OF
       REQUESTS FOR THE PRODUCTION OF DOCUMENTS AND THINGS

          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”), and

   the Local Rules of the United States District Court for the Eastern District of New York (“Local

   Rules”), defendant Alamy Inc. (“US Alamy”) hereby objects and responds to plaintiff Michael

   Grecco Productions, Inc. (“Plaintiff”) Second Set of Requests for the Production of Documents,

   dated February 7, 2020 (each, a “Request” and, collectively, the “Requests”) as follows:

                                     GENERAL OBJECTIONS

          US Alamy makes the following General Objections to the Requests. To the extent that one

   or more of these General Objections are applicable to a specific Request, such General Objections

   are incorporated therein by reference. The assertion of the same, similar, or additional objections

   in response to a specific Request does not waive any of US Alamy’s General Objections:

          1.      US Alamy objects to each Request, and to each of the definitions and instructions

   included in the Requests, to the extent they require that US Alamy create documents not already

   in existence, process documents in a manner outside US Alamy’s ordinary course of business, or
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 77 of 129 PageID #: 2125




   purport to impose other obligations beyond, or inconsistent with, those imposed by the Federal

   Rules or the Local Rules, or any other applicable statute, regulation, rule, or court order.

           2.     US Alamy objects to each Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

           3.     US Alamy objects to each Request as being vague, ambiguous, overly broad,

   unduly burdensome, and not limited in time or scope.

           4.     US Alamy objects to each Request to the extent that it purports to require

   production of documents that are not within US Alamy’s possession, custody or control. US

   Alamy will produce responsive documents only with respect to information or documents within

   its possession, custody, and/or control.

           5.     US Alamy objects to each Request as unduly burdensome to the extent that it seeks

   documents already available to Plaintiff, in the possession, custody or control of Plaintiff

   (including, but not limited to, because of either Defendants’ prior production of such documents

   to Plaintiff), or contained in public records or otherwise in the public domain and/or accessible to

   all parties.

           6.     US Alamy objects to each Request to the extent that it seeks documents prepared

   in anticipation of litigation or otherwise protected from disclosure by the attorney-client privilege,

   the work product doctrine, or any other applicable privilege or immunity. US Alamy does not

   waive, and intends to preserve, any applicable privilege. Any production of such documents shall

   have been inadvertent, and shall not constitute waiver of the attorney-client privilege, the work

   product doctrine, or any other applicable privilege or immunity from disclosure.

           7.     US Alamy objects to each Requests to the extent that it assumes disputed facts or

   legal conclusions in defining the documents requested. US Alamy denies any such disputed facts




                                                     2
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 78 of 129 PageID #: 2126




   or legal conclusions to the extent assumed by each Request. Any response or objection by US

   Alamy to any such Request is without prejudice to this objection.

            8.    US Alamy objects to each Request to the extent that it seeks documents subject to

   a confidentiality obligation owed to any non-party to this lawsuit. US Alamy will attempt to obtain

   permission of any such non-party to disclose the requested documents. With respect to any non-

   party that does not provide to US Alamy permission to disclose such documents, US Alamy will

   provide the identity of such non-party and a description of the documents in US Alamy’s custody,

   possession or control sufficient to allow US Alamy to request the documents directly from such

   non-party (or permission for US Alamy to disclose such information).

            9.    US Alamy objects to each Request as overbroad in geographical scope to the extent

   that it seeks production of documents existing outside the United States.

            10.   US Alamy objects to each Request to the extent it is cumulative and duplicative of

   Requests set forth in Plaintiff’s First Set of Requests for the Production of Documents to UK

   Alamy.

            11.   US Alamy objects to each Request to the extent that it seeks the production of

   documents that constitute or contain confidential or proprietary information belonging to US

   Alamy. US Alamy will produce documents or information only under the terms of an appropriate

   protective order entered in the above-captioned action.

            12.   US Alamy objects to the definition of “You,” and “Your” on the ground that “other

   person acting or purporting to act on its behalf” renders the definition vague, ambiguous, overly

   broad, and unduly burdensome.

            13.   US Alamy objects to the definition of “Website” on the ground that the definition

   is vague, ambiguous, and overly broad in that it fails to define the term as encompassing all pages




                                                   3
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 79 of 129 PageID #: 2127




   within the website located at the URL “www.alamy.com.” US Alamy interprets the terms

   “Website” to refer to the website hosted at the URL www.alamy.com, including any and all pages

   encompassed within such website.

          14.     In responding and objecting to these Requests, US Alamy does not concede that

   any of the documents sought or provided are relevant to the claims of any party, proportional to

   the needs of the case, or admissible in evidence.

          15.     In providing answers to the Requests, US Alamy does not in any way waive any

   objections to these Requests, instructions, or definitions that US Alamy may later assert, including

   but not limited to competency, relevance, materiality and admissibility, vagueness, and

   overbreadth. US Alamy expressly reserves the right to object to the use of any answers below in

   any subsequent proceedings or any other action. US Alamy further reserves the right to object to

   additional discovery into the subject matter of the Requests.

          16.     An answer that US Alamy shall disclose the documents responsive to any Request

   is not, and shall not be construed as, a representation that such documents exist. Such an answer

   indicates only that US Alamy will disclose all such non-privileged documents that it locates

   through good-faith efforts and reasonable diligence, assuming any such non-privileged documents

   exist, if there is otherwise no objection to the Request.

          17.     An answer that US Alamy shall disclose the documents responsive to any Request

   is not, and shall not be construed as, a representation that such document is specifically in US

   Alamy’s possession, custody, or control.        Rather, such answer shall mean that an entity

   encompassed within the definition of “You,” as set forth in the Requests, may have such

   documents, and that US Alamy will produce such documents by virtue of same.




                                                       4
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 80 of 129 PageID #: 2128




          US Alamy reserves the right to supplement, alter or amend these Objections and

   Responses, if necessary or appropriate.

                            SPECIFIC RESPONSES AND OBJECTIONS

          Without waiver of, or prejudice to, any of its General Objections, US Alamy responds to

   the specific Requests as follows:

   Request No. 1:

           All Documents concerning each of the Infringed Copyrighted Works, beginning with
   the date that either Defendant first obtained a copy of any of the Infringed Copyrighted Works
   through the present.

   Response to Request No. 1:

          US Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information or are protected by the attorney-client

   privilege and/or work-product doctrine. US Alamy further objects to this Request to the extent it

   seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

   contained in public records or otherwise in the public domain and/or accessible to all parties. US

   Alamy further objects to this Request to the extent that it seeks documents that are not within US

   Alamy’s possession, custody, or control and/or are more readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                     5
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 81 of 129 PageID #: 2129




   Request No. 2:

           Documents concerning the transfer of each Infringed Copyrighted Work to either of the
   Defendants, beginning with the date that either Defendant first obtained a copy of any of the
   Infringed Copyrighted Works through the present.

   Response to Request No. 2:

           US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, particularly with respect to the term “transfer,” and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. US Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties.

           Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 3:

          Documents sufficient to identify each Source of each Infringed Copyrighted Work,
   including without limitation all contact information for each Source.

   Response to Request No. 3:

           US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source.” US Alamy further objects to this Request to the

   extent it seeks documents already available to Plaintiff, in the possession, custody or control of



                                                     6
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 82 of 129 PageID #: 2130




   Plaintiff, or contained in public records or otherwise in the public domain and/or accessible to all

   parties.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 4:

           Copies of each Agreement, and all amendments to each Agreement, between either of the
   Defendants and each Source, including without limitation all terms and conditions incorporated in
   each Agreement set forth in any other Document, beginning with the date that either Defendant
   first obtained a copy of any of the Infringed Copyrighted Works through the present.

   Response to Request No. 4:

              US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. US Alamy further objects to this

   Request to the extent that it seeks documents that are neither relevant to the claims or defenses of

   any party nor proportional to the needs of the case.

              Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.



                                                      7
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 83 of 129 PageID #: 2131




   Request No. 5:

           Documents concerning the termination of any Agreement with each Source, beginning
   with the date that either Defendant first obtained a copy of any of the Infringed Copyrighted works
   through the present.

   Response to Request No. 5:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 6:

           Documents concerning refusal to accept, refusal to display or hold out for license, or
   termination of the display or holding out for license, of any image or photograph offered by, or
   transferred from, each Source, beginning with the date that either Defendant first commenced a
   relationship with any Source and continuing through the present.

   Response to Request No. 6:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. US Alamy further objects to this



                                                     8
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 84 of 129 PageID #: 2132




   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 7:

          Documents constituting or concerning any cease and desist demand, takedown notice under
   the DMCA, or other communication claiming that a photograph or image received from any
   Source was owned by another Person and/or was displayed on the Website without permission
   from the owner of the photograph or image, beginning with the date that either of the Defendants
   commenced a relationship with any Source and continuing through the present.

   Response to Request No. 7:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. US Alamy further objects to this

   Request because an interrogatory constitutes a more practical and less burdensome method of

   obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially




                                                     9
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 85 of 129 PageID #: 2133




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 8:

          Documents constituting or concerning all subsequent communications, and all other
   actions taken by or on behalf of either of the Defendants, as a result of each communication
   referenced in Request for Production 7.

   Response to Request No. 8:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. US Alamy further objects to this Request because an interrogatory constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 9:

          Documents constituting cease and desist demands, takedown notices under the DMCA,
   and other communications claiming that a photograph or image appearing on the Website was
   being displayed without permission from the owner of the photograph or image.

   Response to Request No. 9:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects




                                                    10
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 86 of 129 PageID #: 2134




   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. US Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 10:

          To the extent not already identified in the Documents responsive to Request For Production
   9, Documents identifying the photographic images that were the subject of the communications
   referenced in Request 9 as they appeared on the Website.

   Response to Request No. 10:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. US Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially




                                                    11
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 87 of 129 PageID #: 2135




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 11:

          Documents identifying the photographic images that were removed from display on the
   Website after receipt of a communication referenced in Request For Production 9 relating to those
   photographic images.

   Response to Request No. 11:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

   to this Request to the extent that it seeks documents that contain confidential and/or proprietary

   business information or are protected by the attorney-client privilege and/or work-product

   doctrine. US Alamy further objects to this Request to the extent that it seeks documents that are

   neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 12:

           Documents identifying each lawsuit filed against either of the Defendants between January
   1, 2010 and the present in any forum (whether inside the United States or outside) alleging
   infringement of any Person’s copyrights, trademarks, privacy rights, rights of publicity or moral
   rights, as a result of any photograph or image displayed on the Website.

   Response to Request No. 12:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects



                                                    12
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 88 of 129 PageID #: 2136




   to this Request to the extent it seeks documents already available to Plaintiff, in the possession,

   custody or control of Plaintiff, or contained in public records or otherwise in the public domain

   and/or accessible to all parties. US Alamy further objects to this Request to the extent that it seeks

   documents that are neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case.

          Without waiving the foregoing general and specific objections, US Alamy states that it will

   not produce documents responsive to this Request.

   Request No. 13:

          Documents constituting or concerning all policies, procedures or practices to be followed
   before a photographic image received from a source outside of either of the Defendants is or was
   permitted to be displayed on the Website and made available for license, beginning with the date
   when either Defendant first obtained any of the Infringed Copyrighted Works and continuing
   through the present.

   Response to Request No. 13:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source,” overly broad and unduly burdensome, and overly

   expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine. US Alamy further objects to this

   Request because an interrogatory or deposition constitutes a more practical and less burdensome

   method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially




                                                    13
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 89 of 129 PageID #: 2137




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 14:

          Documents constituting or concerning all policies, procedures or practices to be followed
   before a photographic image received from a source within either of the Defendants is or was
   permitted to be displayed on the Website and made available for license, beginning with the date
   when either Defendant first obtained any of the Infringed Copyrighted Works and continuing
   through the present.

   Response to Request No. 14:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “source” and the phrase “within either of the Defendants,”

   overly broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further

   objects to this Request to the extent that it seeks documents that contain confidential and/or

   proprietary business information or are protected by the attorney-client privilege and/or work-

   product doctrine. US Alamy further objects to this Request because an interrogatory or deposition

   constitutes a more practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 15:

          Documents constituting or concerning all policies, procedures or practices to be followed
   in order to verify ownership of copyrights in photographic images before being displayed on the
   Website and made available for license, beginning with the date when either Defendant first
   obtained any of the Infringed Copyrighted Works and continuing through the present.




                                                    14
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 90 of 129 PageID #: 2138




   Response to Request No. 15:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term phrase “verify ownership of copyrights,” overly broad and

   unduly burdensome, and overly expansive in temporal scope. US Alamy further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine. US

   Alamy further objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought. US Alamy further

   objects to this Request to the extent that it seeks documents that are not within US Alamy’s

   possession, custody, or control and/or are more readily accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not

   already produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist

   Request No. 16:

          Documents constituting or concerning all actions taken with each of the Infringed
   Copyrighted Works prior to displaying it on the Website and making it available for license,
   including without limitation all actions taking to verify ownership of the copyrights in each image,
   beginning with the date when either Defendant first obtained any of the Infringed Copyrighted
   Works and continuing through the present.

   Response to Request No. 16:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term phrase “all actions taken,” overly broad and unduly

   burdensome, and overly expansive in temporal scope. US Alamy further objects to this Request




                                                   15
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 91 of 129 PageID #: 2139




   to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine. US

   Alamy further objects to this Request to the extent that it seeks documents that are not within US

   Alamy’s possession, custody, or control and/or are more readily accessible from third parties. US

   Alamy further objects to this Request to the extent it seeks documents already available to Plaintiff,

   in the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

   public domain and/or accessible to all parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 17:

           Documents constituting or concerning all communications with each Source concerning
   each of the Infringed Copyrighted Works or this Litigation, beginning with the date when either
   of the Defendants first obtained any of the Infringed Copyrighted Works and continuing through
   the present.

   Response to Request No. 17:

          US Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. US Alamy further objects to this Request to

   the extent that it seeks documents that are not within US Alamy’s possession, custody, or control

   and/or are more readily accessible from third parties. US Alamy further objects to this Request to

   the extent that it seeks documents that are neither relevant to the claims or defenses of any party

   nor proportional to the needs of the case.




                                                     16
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 92 of 129 PageID #: 2140




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 18:

          All Documents concerning any agreement to license or otherwise permit any Person to
   reproduce, display, distribute or other use, each of the Infringed Copyrighted Works, beginning
   with the date when either Defendant first obtained any of the Infringed Copyrighted Works and
   continuing through the present.

   Response to Request No. 18:

          US Alamy objects to this Request to the extent that it seeks documents that contain

   confidential and/or proprietary business information. US Alamy further objects to this Request to

   the extent that it seeks documents that are not within US Alamy’s possession, custody, or control

   and/or are more readily accessible from third parties. US Alamy further objects to this Request to

   the extent that it seeks documents that are neither relevant to the claims or defenses of any party

   nor proportional to the needs of the case. US Alamy further objects to this Request to the extent

   it seeks documents already available to Plaintiff, in the possession, custody or control of Plaintiff,

   or contained in public records or otherwise in the public domain and/or accessible to all parties

          Without waiving the foregoing general and specific objections, US Alamy states that it has

   does not have responsive documents in its possession, custody, or control.

   Request No. 19:

            Documents identifying the metadata embedded in each of the Infringed Copyrighted Works
   as first received by either Defendant, beginning with the date when either Defendant first obtained
   any of the Infringed Copyrighted Works and continuing through the present.




                                                    17
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 93 of 129 PageID #: 2141




   Response to Request No. 19:

          US Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. US Alamy further objects to this Request to the extent that it seeks

   documents that are not within US Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 20:

            Documents identifying the metadata embedded in each of the Infringed Copyrighted Works
   as first received by either Defendant, beginning with the date when either Defendant first obtained
   any of the Infringed Copyrighted Works and continuing through the present.

   Response to Request No. 20:

          US Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. US Alamy further objects to this Request to the extent that it seeks

   documents that are not within US Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.




                                                    18
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 94 of 129 PageID #: 2142




   Request No. 21:

          Documents identifying the metadata embedded in each copy of any of the Infringed
   Copyrighted Works when transferred to any Person by either of the Defendants, beginning with
   the date when either Defendant first obtained any of the Infringed Copyrighted Works and
   continuing through the present.

   Response to Request No. 21:

          US Alamy objects to this Request on the grounds that it is cumulative and duplicative of

   other Requests herein. US Alamy further objects to this Request to the extent that it seeks

   documents that are not within US Alamy’s possession, custody, or control and/or are more readily

   accessible from third parties.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 22:

          Documents identifying metadata removed from each of the Infringed Copyrighted Works,
   beginning with the date when either Defendant first obtained any of the Infringed Copyrighted
   Works and continuing through the present.

   Response to Request No. 22:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the term “removed.” US Alamy further objects to this Request on the

   grounds that it is cumulative and duplicative of other Requests herein. US Alamy further objects

   to this Request to the extent it assumes that metadata was ever “removed.” US Alamy further

   objects to this Request because an interrogatory or deposition constitutes a more practical and less

   burdensome method of obtaining the information sought.



                                                    19
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 95 of 129 PageID #: 2143




          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 23:

          For each Source, Documents that identify each Contributor (as that term is defined and
   used on the Website) sharing the same internet protocol address from January 1, 2010 to the
   present.

   Response to Request No. 23:

          US Alamy objects to this Request on the ground that it is vague and ambiguous, particularly

   because it uses the terms “Source” and “Contributor” as if they were different entities, and because

   the use of the phrase “same internet protocol address” in that context is non-sensical as drafted.

   US Alamy further objects to this Request on the ground that it is overly broad and unduly

   burdensome, and overly expansive in temporal scope.

          Without waiving the foregoing general and specific objections, US Alamy states that this

   Request is not amenable to a response.

   Request No. 24:

          For each Contributor referenced in Request For Production 23, Documents constituting or
   concerning the termination of any agreement between either of the Defendants and that
   Contributor, or any claim by any Person that a photograph or image provided by that Contributor
   was displayed on the Website without permission of the owner and all Documents created or
   received as a result of such a claim.

   Response to Request No. 24:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly insofar as it refers to “each Contributor referenced in Request for Production 23,” but




                                                    20
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 96 of 129 PageID #: 2144




   that Request related to insurance coverage, not “Contributors.” US Alamy further objects to this

   Request on the grounds that it is cumulative and duplicative of other Requests herein. Defendant

   further objects to this Request to the extent that it seeks documents that are neither relevant to the

   claims or defenses of any party nor proportional to the needs of the case. Defendant objects to this

   Request on the grounds that it is vague and ambiguous, overly broad and unduly burdensome, and

   overly expansive in temporal scope. US Alamy further objects to this Request because an

   interrogatory or deposition constitutes a more practical and less burdensome method of obtaining

   the information sought. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 25:

           Documents identifying all modifications, edits, cropping, or other changes to each of the
   Infringed Copyrighted Works after it was received.

   Response to Request No. 25:

          US Alamy objects to this Request to the extent that it seeks documents that are neither

   relevant to the claims or defenses of any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially



                                                    21
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 97 of 129 PageID #: 2145




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 26:

          Documents concerning or referring to the purpose of adding any watermark to
   photographic images displayed on the Website.

   Response to Request No. 26:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to its use of the term “purpose.” US Alamy further objects to this Request

   because an interrogatory or deposition constitutes a more practical and less burdensome method

   of obtaining the information sought. US Alamy further objects to this Request to the extent that it

   seeks documents that contain confidential and/or proprietary business information or are protected

   by the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, US Alamy states that it will

   not produce documents in response to this Request.

   Request No. 27:

         Documents referring to all processes and procedures followed or employed to add any
   watermark to photographic images displayed on the Website.

   Response to Request No. 27:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

   particularly with respect to the phrase “followed or employed.” Defendant further objects to this

   Request to the extent that it seeks documents that contain confidential and/or proprietary business

   information or are protected by the attorney-client privilege and/or work-product doctrine

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already




                                                    22
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 98 of 129 PageID #: 2146




   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 28:

            Documents that refer to or identify the date each of the Infringed Copyrighted Works was
   first displayed on the Website.

   Response to Request No. 28:

          US Alamy objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 29:

            Documents that refer to or identify the date each of the Infringed Copyrighted Works was
   first displayed on the Website.

   Response to Request No. 29:

          US Alamy objects to this Request because an interrogatory or deposition constitutes a more

   practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially




                                                    23
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 99 of 129 PageID #: 2147




   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 30:

            All Documents referring to the Plaintiff, its predecessor Michael Grecco Photography,
   Inc., or Michael Grecco.

   Response to Request No. 30:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

   broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

   to this Request to the extent that it seeks documents that are neither relevant to the claims or

   defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

   Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

   or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

   accessible to all parties. US Alamy further objects to this Request to the extent that it seeks

   documents that contain confidential and/or proprietary business information or are protected by

   the attorney-client privilege and/or work-product doctrine.

          Without waiving the foregoing general and specific objections, and subject to the entry of

   a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

   produced documents sufficient to satisfy this Request, US Alamy will use commercially

   reasonable efforts to produce additional relevant, non-privileged documents responsive to this

   Request, to the extent any exist.

   Request No. 31:

           Documents referring to or identifying all payments to each Source relating to each of
   the Infringed Copyrighted Works.




                                                    24
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 100 of 129 PageID #:
                                    2148



 Response to Request No. 31:

        US Alamy objects to this Request to the extent it seeks documents already available to

 Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

 otherwise in the public domain and/or accessible to all parties

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 32:

         Documents referring to or identifying all payments any Person other than a Source relating
 to each of the Infringed Copyrighted Works.

 Response to Request No. 32:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

 broad and unduly burdensome, including insofar as it seeks the production of “Documents

 referring to or identifying all payments.” US Alamy further objects to this Request on the grounds

 that it is cumulative and duplicative of other Requests herein.

        Without waiving the foregoing general and specific objections, US Alamy states that it has

 does not have responsive documents in its possession, custody, or control.

 Request No. 33:

         All agreements that had the effect of permitting customers to download any of the Infringed
 Copyrighted Works from the Website without paying an additional license fee. If the terms and
 conditions of such agreements, or any subset of such agreements, are common, Plaintiff requests
 production only of the common terms and conditions of such agreements and Documents
 identifying all customers who entered agreements with those common terms and the dates such
 agreements were in place with each of those customers. Plaintiff also requests production of any




                                                  25
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 101 of 129 PageID #:
                                    2149



 agreements referenced in the first sentence of this Request For Production 33 that do not share
 such common terms and conditions.

 Response to Request No. 33:

        US Alamy objects to this Request to the extent that it seeks documents that contain

 confidential and/or proprietary business information. US Alamy further objects to this Request to

 the extent that it seeks documents that are neither relevant to the claims or defenses of any party

 nor proportional to the needs of the case. US Alamy further objects on the ground that it requires

 US Alamy to create documents not already in existence, process documents in a manner outside

 US Alamy’s ordinary course of business, and impose other obligations beyond, or inconsistent

 with, those imposed by the Federal Rules and the Local Rules.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 34:

         Documents identifying the allocation of each of the Defendants’ annual revenue between
 (i) revenue from customers who are permitted to download a defined, or unlimited, number of
 photographic images from the Website based on a set rate schedule; (ii) revenue from sales of
 licenses in images downloaded from the Website on a per image basis; and (iii) all other revenue
 categories identified in the Defendants’ financial records.

 Response to Request No. 34:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.




                                                 26
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 102 of 129 PageID #:
                                    2150



        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 35:

        Documents identifying the amounts paid to either of the Defendants each year between
 January 1, 2016 and the last date that any of the Infringed Copyrighted Works was displayed on
 the Website as a result of the customer agreements referenced in Request for Production 63.

 Response to Request No. 35:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 36:

        Copies of sales presentations, advertisements or promotional materials presented to any
 customer or potential customer referring to the number of photographs available for download
 from the Website.

 Response to Request No. 36:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business




                                                 27
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 103 of 129 PageID #:
                                    2151



 information. Defendant further objects to this Request because an interrogatory constitutes a more

 practical and less burdensome method of obtaining the information sought.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 37:

        All Documents referring to the use of the total number of photographic images available
 for download from the Website in any sales pitch or presentation, or sales efforts generally.

 Response to Request No. 37:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information. Defendant further objects to this Request because an interrogatory constitutes a more

 practical and less burdensome method of obtaining the information sought.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 38:

       All sales presentations or promotional materials that display any of the Infringed
 Copyrighted Works.

 Response to Request No. 38:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or




                                                 28
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 104 of 129 PageID #:
                                    2152



 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information. Defendant further objects to this Request because an interrogatory constitutes a more

 practical and less burdensome method of obtaining the information sought.

          Without waiving the foregoing general and specific objections, US Alamy states that it

 does not have responsive documents in its possession, custody, or control.

 Request No. 39:

          Documents that identify the number of views of each of the Infringed Copyrighted Works.

 Response to Request No. 39:

          US Alamy objects to this Request because an interrogatory constitutes a more practical and

 less burdensome method of obtaining the information sought. US Alamy further objects to this

 Request to the extent that it seeks documents that are neither relevant to the claims or defenses of

 any party nor proportional to the needs of the case.

          Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 40:

          Documents that identify the number of downloads of each of the Infringed Copyrighted
 Works.

 Response to Request No. 40:

          US Alamy objects to this Request on the grounds that it is vague and ambiguous,

 particularly with respect to the term “downloads,” and overly broad and unduly burdensome.



                                                  29
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 105 of 129 PageID #:
                                    2153



 US Alamy further objects to this Request because an interrogatory constitutes a more practical and

 less burdensome method of obtaining the information sought. US Alamy further objects to this

 Request on the grounds that it is cumulative and duplicative of other Requests herein.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 41:

       Documents identifying the Copyright Management Information (as that term is used in the
 DMCA) displayed in connection with any of the Infringed Copyrighted Works by either
 Defendant.

 Response to Request No. 41:

        US Alamy objects to this Request to the extent it seeks documents already available to

 Plaintiff, in the possession, custody or control of Plaintiff, or contained in public records or

 otherwise in the public domain and/or accessible to all parties. US Alamy further objects to this

 Request on the grounds that it is cumulative and duplicative of other Requests herein.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 42:

        Documents constituting or concerning Alamy, Inc.’s financial records from January 1,
 2016 to the present referring to revenues, expenses, profits, losses, assets and liabilities produced



                                                  30
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 106 of 129 PageID #:
                                    2154



 with as much detail as maintained by or on behalf of either of the Defendants for each year that an
 annual report is available containing the requested information. Plaintiff seeks production of the
 annual report for any year for which an annual report is not available. Plaintiff seeks production
 of the most recent quarterly or monthly report with year-to-date data available, to be updated with
 the complete annual information when a more comprehensive report is available.

 Response to Request No. 42:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 43:

         Documents constituting or concerning Alamy Ltd.’s financial records from January 1, 2016
 to the present referring to revenues, expenses, profits, losses, assets and liabilities produced with
 as much detail as maintained by or on behalf of either of the Defendants for each year that an
 annual report is available containing the requested information. Plaintiff seeks production of the
 annual report for any year for which an annual report is not available. Plaintiff seeks production
 of the most recent quarterly or monthly report with year-to-date data available, to be updated with
 the complete annual information when a more comprehensive report is available.

 Response to Request No. 43:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this




                                                  31
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 107 of 129 PageID #:
                                    2155



 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 44:

        Any notice of claim and demand for insurance coverage relating to this Litigation.

 Response to Request No. 44:

        US Alamy objects to this Request to the extent that it seeks documents that contain

 confidential and/or proprietary business information or are protected by the attorney-client

 privilege and/or work-product doctrine. US Alamy further objects to this Request to the extent

 that it seeks documents that are neither relevant to the claims or defenses of any party nor

 proportional to the needs of the case.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 45:

        All responses to communication referenced in Request For Production 44.

 Response to Request No. 45:

        US Alamy objects to this Request to the extent that it seeks documents that contain

 confidential and/or proprietary business information or are protected by the attorney-client

 privilege and/or work-product doctrine. US Alamy further objects to this Request to the extent

 that it seeks documents that are neither relevant to the claims or defenses of any party nor

 proportional to the needs of the case.




                                                 32
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 108 of 129 PageID #:
                                    2156



        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 46:

         All Communications with any representative of an insurance company concerning
 coverage of Alamy, Inc. under any policy providing coverage for this Litigation, even if coverage
 is being provided under a reservation of rights concerning insurance coverage applicable to any of
 the claims asserted against the Defendant in the Litigation.

 Response to Request No. 46:

        US Alamy objects to this Request to the extent that it seeks documents that contain

 confidential and/or proprietary business information or are protected by the attorney-client

 privilege and/or work-product doctrine. US Alamy further objects to this Request to the extent

 that it seeks documents that are neither relevant to the claims or defenses of any party nor

 proportional to the needs of the case.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 47:

         Copies of each Defendant’s United States federal tax returns for tax years 2016 through
 the present.

 Response to Request No. 47:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.




                                                 33
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 109 of 129 PageID #:
                                    2157



        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 48:

        Copies of each Defendant’s tax returns filed in the United Kingdom for tax years 2016
 through the present.

 Response to Request No. 48:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 49:

         A copy of each tax return filed in each state within the United States by or on behalf of
 either Defendant for tax years 2016, 2017, 2018 and 2019, and each filing requesting an extension
 of the deadline in each state for any of those tax years that a final tax return was not submitted.

 Response to Request No. 49:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous, overly

 broad and unduly burdensome, and overly expansive in temporal scope. US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.



                                                 34
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 110 of 129 PageID #:
                                    2158



        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 50:

        Documents sufficient to identify each state in the United States in which each Defendant
 was (or has been) registered to do business anytime between January 1, 2016 and the present.

 Response to Request No. 50:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

 broad and unduly burdensome. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case. US Alamy further objects to this Request to the extent that it seeks documents

 that contain confidential and/or proprietary business information.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 51:

         Documents referencing or identifying each state in the United States in which Alamy, Inc.
 has transacted business and the business that was transacted in each.

 Response to Request No. 51:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

 broad and unduly burdensome. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case. US Alamy further objects to this Request to the extent that it seeks documents

 that contain confidential and/or proprietary business information.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.




                                                 35
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 111 of 129 PageID #:
                                    2159



 Request No. 52:

         Documents describing the job responsibilities of each employee of Alamy, Inc., including,
 in the event that a comprehensive job description does not exist for any employee, the personnel
 records describing the expected performance responsibilities of that employee on which his or her
 compensation or bonus was (is) based.

 Response to Request No. 52:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, and overly

 broad and unduly burdensome. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case. US Alamy further objects to this Request to the extent that it seeks documents

 that contain confidential and/or proprietary business information.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 53:

        Documents sufficient to identify the Defendant that owns the equipment, including
 computer and telecommunications equipment, office furniture and any business owned
 automobile, used by any employee of Alamy, Inc. to perform his or her work between January 1,
 2016 and the present.

 Response to Request No. 53:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks




                                                  36
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 112 of 129 PageID #:
                                    2160



 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 54:

       All Documents the Defendants contend support contention that Alamy Ltd. does not
 manage the operations of Alamy, Inc.

 Response to Request No. 54:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous,

 particularly with respect to the phrase “manage the operations,” overly broad, unduly

 burdensome, and overly expansive in temporal scope. US Alamy objects to this Request because

 a deposition or interrogatory constitutes a more practical and less burdensome method of

 obtaining the information sought. US Alamy further objects to this Request to the extent that it

 seeks documents that contain confidential and/or proprietary business information. US Alamy

 further objects to this Request to the extent it seeks documents already available to Plaintiff, in

 the possession, custody or control of Plaintiff, or contained in public records or otherwise in the

 public domain and/or accessible to all parties.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not

 already produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.




                                                   37
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 113 of 129 PageID #:
                                    2161



 Request No. 55:

         Documents identifying (by name, job title, name of employer) the Persons who had
 authority to hire employees of Alamy, Inc., between January 1, 2010 and the present.

 Response to Request No. 55:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 56:

         Documents identifying (by name, job title, name of employer) the Persons who had
 authority to fire employees of Alamy, Inc., between January 1, 2010 and the present.

 Response to Request No. 56:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly




                                                  38
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 114 of 129 PageID #:
                                    2162



 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 57:

         Documents identifying each bank account in the name of Alamy, Inc. by name and location
 of the bank, between January 1, 2010 and the present.

 Response to Request No. 57:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 58:

       Documents identifying the authorized signatories on each bank account in the name of
 Alamy, Inc. from January 1, 2010 to the present.




                                                  39
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 115 of 129 PageID #:
                                    2163



 Response to Request No. 58:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 59:

         Documents identifying (by name, job title, name of employer) the Persons who had
 authority to manage each computer network utilized by employees of Alamy, Inc. when
 performing their work.

 Response to Request No. 59:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, particularly with respect to the phrase “computer

 network,” overly broad and unduly burdensome, and overly expansive in temporal scope. US




                                                  40
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 116 of 129 PageID #:
                                    2164



 Alamy further objects to this Request to the extent that it seeks documents that are neither

 relevant to the claims or defenses of any party nor proportional to the needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 60:

         Documents identifying (by name, job title, name of employer) the Persons who had
 authority to establish sales targets and determine bonus eligibility and amounts to be paid in
 compensation to employees of Alamy, Inc. between January 1, 2010 through the present.

 Response to Request No. 60:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 61:

       Documents concerning the reasons for, and basis to calculate, Sales Distribution Fees paid
 by Alamy, Inc., to Alamy, Ltd.




                                                  41
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 117 of 129 PageID #:
                                    2165



 Response to Request No. 61:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 62:

       Documents concerning the reasons for, and basis to calculate, Sales Distribution Fees paid
 by Alamy, Inc., to Alamy, Ltd.

 Response to Request No. 62:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not



                                                  42
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 118 of 129 PageID #:
                                    2166



 produce documents in response to this Request.

 Request No. 63:

        Documents identifying the Persons (by name, job title and employer) with authority to
 determine what amount to charge as a Sales Distribution Fee to Alamy, Inc.

 Response to Request No. 63:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 64:

         Documents identifying the Persons (by name, job title and employer) with responsibility
 for determining the amount of taxes owed by Alamy, Inc. and the taxing authority to whom those
 taxes were owed.

 Response to Request No. 64:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly



                                                  43
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 119 of 129 PageID #:
                                    2167



 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 65:

         If any of the Persons referenced in Request For Production 64 were (are) employees of
 parties other than the Defendants, Documents that identify who paid those outside Persons for their
 services.

 Response to Request No. 65:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 66:

        Documents identifying the Persons (by name, job title and employer) with responsibility
 for making the payment of the taxes on behalf of Alamy, Inc. For clarification, this Request For
 Production refers to the Persons who had the responsibility for directing payment of an identified
 amount to a taxing authority from a bank account, whether that ac




                                                  44
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 120 of 129 PageID #:
                                    2168



 Response to Request No. 66:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 67:

        All Documents discussing the purpose of creating and/or maintaining Alamy, Inc. as a
 subsidiary of Alamy Ltd., without limitation on when those Documents were dated, created or
 received.

 Response to Request No. 67:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.




                                                  45
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 121 of 129 PageID #:
                                    2169



        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 68:

         Documents discussing how to allocate license fees paid by customers who access images
 on the Website when the customer does not have a managed customer relationship with Alamy
 Ltd. or any of its subsidiaries.

 Response to Request No. 68:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information. US Alamy further objects to this Request on the

 grounds that it is vague and ambiguous, overly broad and unduly burdensome, and overly

 expansive in temporal scope. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 69:

        Documents identifying the total amount of annual revenue attributed to Alamy, Inc. based
 on licenses issued to customers who download images form the Website that do not have a
 managed customer relationship or agreement with Alamy, Inc.

 Response to Request No. 69:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential




                                                  46
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 122 of 129 PageID #:
                                    2170



 and/or proprietary business information. US Alamy further objects to this Request to the extent

 that it seeks documents that are neither relevant to the claims or defenses of any party nor

 proportional to the needs of the case.

        Without waiving the foregoing general and specific objections, US Alamy states that it will

 not produce documents in response to this Request.

 Request No. 70:

        Documents discussing the reason(s) why the amounts referenced in Request For Production
 69 were allocated to Alamy, Inc.

 Response to Request No. 70:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy

 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information or are protected by the attorney-client privilege and/or

 work-product doctrine. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 71:

         Documents discussing the actual or theoretical tax benefit(s) to Alamy Ltd. of allocating
 any of the revenue attributed to Alamy, Inc. to that entity compared to allocating that revenue to
 Alamy Ltd. or another affiliate, regardless of when the Documents were dated, created or received.

 Response to Request No. 71:

        US Alamy objects to this Request because a deposition or interrogatory constitutes a

 more practical and less burdensome method of obtaining the information sought. US Alamy



                                                  47
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 123 of 129 PageID #:
                                    2171



 further objects to this Request to the extent that it seeks documents that contain confidential

 and/or proprietary business information or are protected by the attorney-client privilege and/or

 work-product doctrine. US Alamy further objects to this Request to the extent that it seeks

 documents that are neither relevant to the claims or defenses of any party nor proportional to the

 needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 72:

        A disclosure consistent with Fed. R. Civ. Proc. 26(a)(2) for each expert witness that may
 provide testimony on behalf of either of the Defendants.

 Response to Request No. 72:

        US Alamy objects on the ground that discovery is ongoing. Without waiving the foregoing

 general and specific objections, US Alamy states that it will timely produce its expert disclosures

 in accordance with the requirements of the Federal Rules.

 Request No. 73:

        Documents that identify or describe the supervisory responsibilities performed by Alan
 Capel concerning Alamy, Inc. or any of its employees.

 Response to Request No. 73:

        US Alamy objects to this Request on the ground that it is vague and ambiguous,

 particularly with respect to the phrase “supervisory responsibilities.” US Alamy further objects

 to this Request because a deposition or interrogatory constitutes a more practical and less

 burdensome method of obtaining the information sought. US Alamy further objects to this

 Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

 or control of Plaintiff, or contained in public records or otherwise in the public domain and/or




                                                  48
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 124 of 129 PageID #:
                                    2172



 accessible to all parties. US Alamy further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information. US Alamy further

 objects to this Request to the extent that it seeks documents that are neither relevant to the claims

 or defenses of any party nor proportional to the needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.

 Request No. 74:

       Documents that identify or describe the supervisory responsibilities performed by any
 employee of Alamy Ltd. other than Alan Capel concerning Alamy, Inc. or any of its employees.

 Response to Request No. 74:

        US Alamy objects to this Request on the ground that it is vague and ambiguous,

 particularly with respect to the phrase “supervisory responsibilities.” US Alamy further objects

 to this Request because a deposition or interrogatory constitutes a more practical and less

 burdensome method of obtaining the information sought. US Alamy further objects to this

 Request to the extent it seeks documents already available to Plaintiff, in the possession, custody

 or control of Plaintiff, or contained in public records or otherwise in the public domain and/or

 accessible to all parties. US Alamy further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information. US Alamy further

 objects to this Request to the extent that it seeks documents that are neither relevant to the claims

 or defenses of any party nor proportional to the needs of the case.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request, but that it will provide responsive information if

 served with a properly-worded interrogatory regarding same.



                                                  49
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 125 of 129 PageID #:
                                    2173



 Request No. 75:

         All Documents discussing the purpose of creating or issuing a license in the name of
 Alamy, Inc. for photographic images that could be downloaded from the Website, without
 limitation on when those Documents were dated, created or received.

 Response to Request No. 75:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, and non-

 sensical as drafted, particularly with respect to the term “purpose.” US Alamy further objects to

 this Request to the extent that it seeks documents that are neither relevant to the claims or defenses

 of any party nor proportional to the needs of the case. US Alamy further objects to this Request

 to the extent that it seeks documents that contain confidential and/or proprietary business

 information. US Alamy further objects to this Request because a deposition constitutes a more

 practical and less burdensome method of obtaining the information sought.

        Subject to and without waiver of the foregoing objections, US Alamy states that it has does

 not have non-privileged, responsive documents in its possession, custody, or control.

 Request No. 76:

         Documents identifying and discussing the technology or system functionality permitting
 either of the Defendants to screen photographic images from being uploaded to or displayed on
 the Website based on (i) the source of the photographic image; (ii) the content of the photographic
 image; (iii) the geographic area where a Website user is located; or (iv) any other criteria on which
 the Website or background systems can screen images or their sources.

 Response to Request No. 76:

        US Alamy objects to this Request on the grounds that it is vague and ambiguous,

 particularly with respect to the phrase “screen photographic images.” US Alamy further objects

 to this Request to the extent that it seeks documents that are neither relevant to the claims or

 defenses of any party nor proportional to the needs of the case. US Alamy further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business




                                                  50
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 126 of 129 PageID #:
                                    2174



 information. US Alamy further objects to this Request because a deposition constitutes a more

 practical and less burdensome method of obtaining the information sought.

        Subject to and without waiver of the foregoing objections, US Alamy states that it will not

 produce documents in response to this Request.

 Request No. 77:

        Communications with SuperStock concerning the authorization to license or sublicense
 photographic images obtained from the Plaintiff or Michael Grecco.

 Response to Request No. 77:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, particularly

 because it seeks “Communications with SuperStock,” and is not limited to US Alamy’s

 communications with Superstock. US Alamy will agree to limit this Request to responsive, non-

 privileged communications by and between US Alamy and Superstock concerning the

 authorization. US Alamy further objects to this Request to the extent that it seeks documents that

 are not within US Alamy’s possession, custody, or control and/or are more readily accessible from

 third parties. US Alamy further objects to this Request on the grounds that it is cumulative and

 duplicative of other Requests herein.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 78:

         Communications with SuperStock concerning the termination of authorization to license
 or sub-license photographic images obtained from the Plaintiff or Michael Grecco.




                                                  51
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 127 of 129 PageID #:
                                    2175



 Response to Request No. 78:

        US Alamy objects to this Request on the ground that it is vague and ambiguous, particularly

 because it seeks “Communications with SuperStock,” and is not limited to US Alamy’s

 communications with Superstock. US Alamy will agree to limit this Request to responsive, non-

 privileged communications by and between US Alamy and Superstock concerning the termination.

 US Alamy further objects to this Request to the extent that it seeks documents that are not within

 US Alamy’s possession, custody, or control and/or are more readily accessible from third parties.

 US Alamy further objects to this Request on the grounds that it is cumulative and duplicative of

 other Requests herein.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially

 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

 Request No. 79:

        Documents identifying all actions taken by either of the Defendants to prevent the set of
 photographic images referenced in Requests For Production 77 or 78 from being uploaded to or
 displayed on the Website.

 Response to Request No. 79:

        US Alamy objects to this Request to the extent that it seeks documents that contain

 confidential and/or proprietary business information.

        Without waiving the foregoing general and specific objections, and subject to the entry of

 a protective order in the above-captioned case, US Alamy states that, to the extent it has not already

 produced documents sufficient to satisfy this Request, US Alamy will use commercially




                                                  52
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 128 of 129 PageID #:
                                    2176



 reasonable efforts to produce additional relevant, non-privileged documents responsive to this

 Request, to the extent any exist.

                                            Respectfully submitted,

  Dated: New York, New York                 COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
         March 9, 2020

                                            By:    /s/ Nancy E. Wolff
                                                     Nancy E. Wolff
                                                     Lindsay R. Edelstein
                                                     41 Madison Avenue, 38th Floor
                                                     New York, New York 10010
                                                     Tel.: (212) 974-7474
                                                     Fax: (212) 974-8474
                                                     nwolff@cdas.com
                                                     ledelstein@cdas.com

                                            Attorneys for Defendants Alamy Inc. and Alamy Ltd.




                                              53
Case 1:18-cv-03260-PKC-JO Document 91-1 Filed 08/24/20 Page 129 of 129 PageID #:
                                    2177



                                CERTIFICATE OF SERVICE

        I hereby certify that, on March 9, 2020, I caused a true and correct copy of the foregoing

 Defendant Alamy Inc.’s Responses and Objections to Plaintiff’s Second Set of Requests for

 Production of Documents be served by email and U.S. mail on the following:

                                       Steven M. Cowley
                                   100 High Street, Suite 2400
                                    Boston, MA 02110-1724
                                  smcowley@duanemorris.com

                                        Jovalin Dedaj
                                       1540 Broadway
                               New York, New York 10036-4086
                                  jdedaj@duanemorris.com


                                                      Lindsay R. Edelstein
                                                      LINDSAY R. EDELSTEIN
